Citation Nr: 0313060	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  01-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection low back strain.

2.  Entitlement to an increased evaluation for a fracture of 
the right ankle with traumatic arthritis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant served on active duty from August 1974 to 
August 1978 and from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The appellant attended a hearing before a 
hearing officer at the RO in April 2001.

In November 2001 the Board remanded this case to schedule the 
appellant for a video-conference hearing before a Veterans 
Law Judge at the Board.  In February 2003 the appellant 
attended a videoconference hearing at the RO before the 
undersigned Veterans Law Judge sitting in Washington, D.C.  
The hearing transcript is on file.  

The case is once more before the Board for appellate 
consideration.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

The Board observes that additional due process requirements 
are applicable as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5107A and 
5017 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The record lacks compliance with adequate 
notice and consideration of VCAA as well as the holding in 
Quartuccio. 

Importantly, the Board recognizes that the issues of 
entitlement to service connection for low back strain and 
entitlement to an increased evaluation for residuals of a 
fracture of the right ankle with traumatic arthritis remain 
unresolved, clinically.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Board is of the opinion that thorough and contemporaneous 
VA orthopedic examination should be conducted to ascertain 
the etiology of any low back disability and the current 
nature and severity of the veteran's service-connected right 
ankle disability.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:



1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra. 

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.  

4.  Following the above, the RO should 
schedule the appellant for VA special 
orthopedic examination by an orthopedic 
surgeon or other appropriate medical 
specialist(s), including on a fee basis, 
if necessary, for the purpose of 
determining the nature, extent of 
severity and etiology of any low back 
disability and to determine the nature 
and extent of severity of his service-
connected residuals of a fracture of the 
right ankle with traumatic arthritis.  
The claims files, a separate copy of this 
Remand and copies of the criteria under 
38 C.F.R. § 4.40, 4.45, 4.59 (2002) must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examinations.  The 
medical specialist must be requested to 
annotate the examination report that the 
claims files was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any low back disability found on 
examination, if any, is etiologically 
related to active duty.  If any low back 
disability preexisted active service the 
examiner should state whether the low 
back disability was aggravated in 
service.  

The examiner must report the range of 
motion of the service-connected right 
ankle in degrees of arc with an 
explanation as to what is the normal 
range of motion of the ankle.  
Specifically, the orthopedic examiner 
must identify all orthopedic 
manifestations related to service-
connected residuals of a fracture of the 
right ankle with traumatic arthritis.  
All orthopedic findings should be 
reported in detail.  

The examiner must comment upon the 
extent, if any, to which pain, supported 
by adequate pathology and evidenced by 
the visible behavior of the appellant, 
results in functional loss.  The examiner 
must carefully elicit all of the 
veteran's subjective complaints 
concerning his right ankle and offer an 
opinion as to whether there is adequate 
pathology present to support the 
veteran's subjective complaints.  

It is requested that the examiner also 
provide explicit responses to the 
following questions:

Does the service-connected residuals of a 
fracture of the right ankle with 
traumatic arthritis cause weakened 
movement, excess fatigability, and 
incoordination, and if so, the examiners 
must comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?


The examiner must comment on whether pain 
is visibly manifested on movement of the 
right ankle and, if so, to what extent; 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
right ankle; the presence or absence of 
changes in the condition of the skin 
indicative of disuse due to the service-
connected residuals of a fracture of the 
right ankle with traumatic arthritis; or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
service-connected residuals of a fracture 
of the right ankle with traumatic 
arthritis.  The examiner must comment on 
whether there are other objective 
indications of the extent of the 
veteran's pain, such as the medication he 
is taking or the type of any treatment he 
is receiving.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination 
report and required medical opinions are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any action deemed 
essential in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to service 
connection for low back strain and an 
increased evaluation for residuals of a 
fracture of the right ankle with 
traumatic arthritis with documentation of 
the consideration of 38 C.F.R. 
§ 3.321(b)(1) where applicable.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
advised that failure to report without good cause shown for 
any scheduled VA examination(s) may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2002).  


		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


